835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Edward WARE, Defendant-Appellant.
No. 87-5543.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1987.

Before KEITH, MILBURN and DAVID A. NELSON, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the district court's judgment denying his motion filed under 28 U.S.C. Sec. 2255 requesting correction of his inaccurate presentence report and resentencing.  This matter has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the parties' briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The district court made a determination at sentencing that information in the presentence report which defendant alleged to be inaccurate would not be considered, but the district court did not attach a record of its determination to the report.  Upon filing of defendant's Sec. 2255 motion, based on the district court's technical failure to comply with Fed.R.Crim.P. 32(c)(3)(D), the district court ordered a copy of the determination be sent to the Parole Commission.  Defendant argues on appeal that the failure to comply strictly with the requirements of Rule 32(c)(3)(D) requires resentencing.


3
Upon consideration, we conclude that it is not necessary for defendant to be resentenced because the trial court has fully complied with Rule 32(c)(3)(D).    See United States v. Manni, 810 F.2d 80 (6th Cir.1987).


4
Accordingly, the district court's order entered May 6, 1987, denying his Sec. 2255 motion is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.